
	
		II
		Calendar No. 948
		110th CONGRESS
		2d Session
		S. 2494
		[Report No. 110–450]
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2007
			Ms. Cantwell (for
			 herself, Mrs. Murray, and
			 Mr. Inouye) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			September 9, 2008
			Reported by Mr. Dorgan,
			 without amendment
		
		A BILL
		To provide for equitable compensation to the Spokane
		  Tribe of Indians of the Spokane Reservation for the use of tribal land for the
		  production of hydropower by the Grand Coulee Dam, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Spokane Tribe of Indians of the
			 Spokane Reservation Grand Coulee Dam Equitable Compensation Settlement
			 Act.
		2.FindingsCongress finds that—
			(1)from 1927 to
			 1931, at the direction of Congress, the Corps of Engineers investigated the
			 Columbia River and its tributaries to determine sites at which power could be
			 produced at low cost;
			(2)under section
			 10(e) of the Federal Power Act (16 U.S.C. 803(e)), when licenses are issued
			 involving tribal land within an Indian reservation, a reasonable annual charge
			 shall be fixed for the use of the land, subject to the approval of the Indian
			 tribe having jurisdiction over the land;
			(3)in August 1933,
			 the Columbia Basin Commission, an agency of the State of Washington, received a
			 preliminary permit from the Federal Power Commission for water power
			 development at the Grand Coulee site;
			(4)had the Columbia
			 Basin Commission or a private entity developed the site, the Spokane Tribe
			 would have been entitled to a reasonable annual charge for the use of its
			 land;
			(5)in the mid-1930s,
			 the Federal Government, which is not subject to licensing under the Federal
			 Power Act (16 U.S.C. 792 et seq.)—
				(A)federalized the
			 Grand Coulee Dam project; and
				(B)began
			 construction of the Grand Coulee Dam;
				(6)when the Grand
			 Coulee Dam project was federalized, the Federal Government recognized
			 that—
				(A)development of
			 the project affected the interests of the Spokane Tribe and the Confederated
			 Tribes of the Colville Reservation; and
				(B)it would be
			 appropriate for the Spokane and Colville Tribes to receive a share of revenue
			 from the disposition of power produced at Grand Coulee Dam;
				(7)in the Act of
			 June 29, 1940 (16 U.S.C. 835d et seq.), Congress—
				(A)granted to the
			 United States—
					(i)in
			 aid of the construction, operation, and maintenance of the Columbia Basin
			 Project, all the right, title, and interest of the Spokane Tribe and Colville
			 Tribes in and to the tribal and allotted land within the Spokane and Colville
			 Reservations, as designated by the Secretary of the Interior from time to time;
			 and
					(ii)other interests
			 in such land as required and as designated by the Secretary for certain
			 construction activities undertaken in connection with the project; and
					(B)provided that
			 compensation for the land and other interests was to be determined by the
			 Secretary in such amounts as the Secretary determined to be just and
			 equitable;
				(8)pursuant to that
			 Act, the Secretary paid—
				(A)to the Spokane
			 Tribe, $4,700; and
				(B)to the
			 Confederated Tribes of the Colville Reservation, $63,000;
				(9)in 1994,
			 following litigation under the Act of August 13, 1946 (commonly known as the
			 Indian Claims Commission Act (60 Stat. 1049, chapter 959; former
			 25 U.S.C. 70 et seq.)), Congress ratified the Colville Settlement Agreement,
			 which required—
				(A)for past use of
			 the Colville Tribes' land, a payment of $53,000,000; and
				(B)for continued use
			 of the Colville Tribes' land, annual payments of $15,250,000, adjusted annually
			 based on revenues from the sale of electric power from the Grand Coulee Dam
			 project and transmission of that power by the Bonneville Power
			 Administration;
				(10)the Spokane
			 Tribe, having suffered harm similar to that suffered by the Colville Tribes,
			 did not file a claim within the Indian Claims Commission Act's 5-year statute
			 of limitations;
			(11)neither the
			 Colville Tribes nor the Spokane Tribe filed claims for compensation for use of
			 their land with the Commission before August 13, 1951, but both Tribes filed
			 unrelated land claims prior to August 13, 1951;
			(12)in 1976, over
			 objections by the United States, the Colville Tribes were successful in
			 amending their 1951 Claims Commission land claims to add their Grand Coulee
			 claim;
			(13)the Spokane
			 Tribe had no such claim to amend, having settled its Claims Commission land
			 claims with the United States in 1967;
			(14)the Spokane
			 Tribe has suffered significant harm from the construction and operation of
			 Grand Coulee Dam;
			(15)Spokane tribal
			 acreage taken by the United States for the construction of Grand Coulee Dam
			 equaled approximately 39 percent of Colville tribal acreage taken for
			 construction of the dam;
			(16)the payments and
			 land transfers made pursuant to this Act constitute fair and equitable
			 compensation for the past and continued use of Spokane tribal land for the
			 production of hydropower at Grand Coulee Dam; and
			(17)by vote of the
			 Spokane tribal membership, the Spokane Tribe has resolved that the payments and
			 land transfers made pursuant to this Act constitute fair and equitable
			 compensation for the past and continued use of Spokane Tribal land for the
			 production of hydropower at Grand Coulee Dam.
			3.PurposeThe purpose of this Act is to provide fair
			 and equitable compensation to the Spokane Tribe for the use of its land for the
			 generation of hydropower by the Grand Coulee Dam.
		4.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Bonneville Power
			 Administration or the head of any successor agency, corporation, or entity that
			 markets power produced at Grand Coulee Dam.
			(2)Colville
			 settlement agreementThe term Colville Settlement
			 Agreement means the Settlement Agreement entered into between the United
			 States and the Colville Tribes, signed by the United States on April 21, 1994,
			 and by the Colville Tribes on April 16, 1994, to settle the claims of the
			 Colville Tribes in Docket 181–D of the Indian Claims Commission, which docket
			 was transferred to the United States Court of Federal Claims.
			(3)Colville
			 tribesThe term Colville Tribes means the
			 Confederated Tribes of the Colville Reservation.
			(4)Computed annual
			 paymentThe term Computed Annual Payment means the
			 payment calculated under paragraph 2.b. of the Colville Settlement Agreement,
			 without regard to any increase or decrease in the payment under section 2.d. of
			 the agreement.
			(5)Confederated
			 tribes ActThe term Confederated Tribes Act means
			 the Confederated Tribes of the Colville Reservation Grand Coulee Dam Settlement
			 Act (108 Stat. 4577).
			(6)FundThe
			 term Fund means the Spokane Tribe of Indians Settlement Fund
			 established by section 5.
			(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(8)Spokane
			 business councilThe term Spokane Business Council
			 means the governing body of the Spokane Tribe under the constitution of the
			 Spokane Tribe.
			(9)Spokane
			 tribeThe term Spokane Tribe means the Spokane Tribe
			 of Indians of the Spokane Reservation, Washington.
			5.Settlement
			 fund
			(a)Establishment
			 of fundThere is established in the Treasury of the United States
			 an interest- bearing trust fund to be known as the Spokane Tribe of
			 Indians Settlement Fund, consisting of—
				(1)amounts deposited
			 in the Fund under subsection (b); and
				(2)any interest
			 earned on investment of amounts in the Fund.
				(b)DepositsFrom
			 amounts made available under section 11—
				(1)for fiscal year
			 2008, the Secretary shall deposit in the Fund $23,900,000; and
				(2)for each of the 4
			 fiscal years thereafter, the Secretary shall deposit in the Fund
			 $18,900,000.
				(c)Maintenance and
			 investment of fundThe Fund shall be maintained and invested by
			 the Secretary in accordance with the Act of June 24, 1938 (25 U.S.C.
			 162a).
			(d)Payment of
			 funds to spokane business council
				(1)RequestAt
			 any time after funds are deposited in the Fund, the Spokane Business Council
			 may submit to the Secretary written notice of the adoption by the Spokane
			 Business Council of a resolution requesting that the Secretary pay all or a
			 portion of the amounts in the Fund to the Spokane Business Council.
				(2)PaymentNot
			 later than 60 days after receipt of a notice under paragraph (1), the Secretary
			 shall pay the amount requested to the Spokane Business Council.
				(e)Use of
			 funds
				(1)Cultural
			 resource repository and interpretive center
					(A)In
			 generalOf the initial deposit under subsection (b)(1),
			 $5,000,000 shall be used by the Spokane Business Council for the planning,
			 design, construction, equipping, and continuing operation and maintenance of a
			 Cultural Resource Repository and Interpretive Center to—
						(i)house, preserve,
			 and protect the burial remains and funerary and cultural resources affected by
			 the operation of the Grand Coulee Dam; and
						(ii)provide an
			 interpretive and educational facility regarding the culture and history of the
			 Spokane Tribe.
						(B)EffectThe
			 funding under subparagraph (A) does not alter or affect any authority,
			 obligation, or responsibility of the United States under—
						(i)the
			 Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et
			 seq.);
						(ii)the
			 Archaeological Resources Protection Act (16 U.S.C. 470aa et seq.);
						(iii)the National
			 Historic Preservation Act (16 U.S.C. 470 et seq.); or
						(iv)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
						(2)Other
			 usesOf all other amounts deposited in the Fund (including
			 interest generated on those amounts)—
					(A)25 percent shall
			 be—
						(i)reserved by the
			 Spokane Business Council; and
						(ii)used for
			 discretionary purposes of general benefit to all members of the Spokane Tribe;
			 and
						(B)75 percent shall
			 be used by the Spokane Business Council to carry out—
						(i)resource
			 development programs;
						(ii)credit
			 programs;
						(iii)scholarship
			 programs; or
						(iv)reserve,
			 investment, and economic development programs.
						6.Payments by
			 Administrator
			(a)Initial
			 paymentOn March 1, 2008, the Administrator shall pay to the
			 Spokane Tribe an amount equal to 29 percent of the Computed Annual Payment for
			 fiscal year 2007.
			(b)Subsequent
			 paymentsNot later than March 1, 2009, and March 1 of each year
			 thereafter, the Administrator shall pay the Spokane Tribe an amount equal to 29
			 percent of the Computed Annual Payment for the preceding fiscal year.
			(c)Payment
			 recovery
				(1)In
			 generalIn accordance with the payment schedule described in
			 subsection (b), the Administrator shall make commensurate cost reductions in
			 expenditures, on an annual basis, to recover each payment to the Spokane Tribe
			 under this section.
				(2)RequirementThe
			 Administrator shall include a description of a cost reduction plan as required
			 under paragraph (1) in the annual budget submitted by the Administrator to
			 Congress.
				7.Treatment after
			 funds are paid
			(a)Use of
			 paymentsPayments made to the Spokane Business Council or Spokane
			 Tribe under section 5 or 6 may be used or invested by the Business Council in
			 the same manner and for the same purposes as other Spokane Tribe governmental
			 funds.
			(b)No trust
			 responsibility of the secretaryNeither the Secretary nor the
			 Administrator shall have any trust responsibility for the investment,
			 supervision, administration, or expenditure of any funds after the date on
			 which the funds are paid to the Spokane Business Council or Spokane Tribe under
			 section 5 or 6.
			(c)Treatment of
			 funds for certain purposesThe payments of all funds to the
			 Spokane Business Council and Spokane Tribe under sections 5 and 6, and the
			 interest and income generated by the funds, shall be treated in the same manner
			 as payments under section 6 of the Saginaw Chippewa Indian Tribe of Michigan
			 Distribution of Judgment Funds Act (100 Stat. 677).
			(d)Tribal
			 auditAfter the date on which funds are paid to the Spokane
			 Business Council or Spokane Tribe under section 5 or 6, the funds shall—
				(1)constitute
			 Spokane Tribe governmental funds; and
				(2)be subject to an
			 annual tribal government audit.
				8.Repayment
			 credit
			(a)In
			 generalThe Administrator shall deduct from the interest payable
			 to the Secretary of the Treasury from net proceeds (as defined in section 13 of
			 the Federal Columbia River Transmission System Act (16 U.S.C. 838k))—
				(1)in fiscal year
			 2008, $1,300,000; and
				(2)in each
			 subsequent fiscal year in which the Administrator makes a payment under section
			 6, $1,300,000.
				(b)Crediting
				(1)In
			 generalExcept as provided in paragraphs (2) and (3), each
			 deduction made under this section shall be—
					(A)a credit to the
			 interest payments otherwise payable by the Administrator to the Secretary of
			 the Treasury during the fiscal year in which the deduction is made; and
					(B)allocated pro
			 rata to all interest payments on debt associated with the generation function
			 of the Federal Columbia River Power System that are due during the fiscal
			 year.
					(2)Deduction
			 greater than amount of interestIf, in any fiscal year, the
			 deduction is greater than the amount of interest due on debt associated with
			 the generation function for the fiscal year, the amount of the deduction that
			 exceeds the interest due on debt associated with the generation function shall
			 be allocated pro rata to all other interest payments due during the fiscal
			 year.
				(3)CreditTo
			 the extent that a deduction exceeds the total amount of interest described in
			 paragraphs (1) and (2), the deduction shall be applied as a credit against any
			 other payments that the Administrator makes to the Secretary of the
			 Treasury.
				9.Transfer of
			 administrative jurisdiction and restoration of ownership of land
			(a)Transfer of
			 jurisdictionThe Secretary shall transfer administrative
			 jurisdiction from the Bureau of Reclamation to the Bureau of Indian Affairs
			 over all land acquired by the United States under the Act of June 29, 1940 (16
			 U.S.C. 835d), that is located within the exterior boundaries of the Spokane
			 Indian Reservation established pursuant to the Executive Order of January 18,
			 1881.
			(b)Restoration of
			 ownership in trust
				(1)In
			 generalAll land transferred under this section—
					(A)shall be held in
			 trust for the benefit and use of the Spokane Tribe; and
					(B)shall remain part
			 of the Spokane Indian Reservation.
					(2)Federal trust
			 responsibilityThe Federal trust responsibility for all land
			 transferred under this section shall be the same as the responsibility for
			 other tribal land held in trust within the Spokane Indian Reservation.
				(c)Colville-Spokane
			 reservation boundaryNothing in this section establishes or
			 affects the precise location of the boundary between the Spokane Indian
			 Reservation and the Colville Reservation along the Columbia River.
			(d)Reservation of
			 rights
				(1)In
			 generalThe United States reserves a perpetual right, power,
			 privilege, and easement over the land transferred under this section to carry
			 out the Columbia Basin Project under the Columbia Basin Project Act (16 U.S.C.
			 835 et seq.).
				(2)Rights
			 includedThe rights reserved under paragraph (1) further include
			 the right to operate, maintain, repair, and replace boat ramps, docks, and
			 other recreational facilities owned or permitted by the United States and
			 existing on the date of enactment of this Act.
				(3)Retention of
			 national park system status
					(A)In
			 generalLand transferred under this section that, before the date
			 of enactment of this Act, was included in the Lake Roosevelt National
			 Recreation Area shall remain part of the Recreation Area.
					(B)AdministrationNothing
			 in this section shall affect the authority or responsibility of the National
			 Park Service to administer the Lake Roosevelt National Recreation Area under
			 the Act of August 25, 1916 (39 Stat. 535, chapter 408; 16 U.S.C. 1 et
			 seq.).
					(4)Memorandum of
			 understandingThe cognizant agencies of the Department of the
			 Interior shall enter into a memorandum of understanding with the Spokane Tribe
			 to provide for coordination in applying this subsection.
				10.Satisfaction of
			 claimsPayment by the
			 Secretary under section 5 and the Administrator under section 6 and restoration
			 of ownership of land in trust under section 9 constitute full satisfaction of
			 the claim of the Spokane Tribe to a fair share of the annual hydropower
			 revenues generated by the Grand Coulee Dam project for the past and continued
			 use of land of the Spokane Tribe for the production of hydropower at Grand
			 Coulee Dam.
		11.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		12.PrecedentNothing in this Act establishes any
			 precedent or is binding on the Southwestern Power Administration, Western Area
			 Power Administration, or Southeastern Power Administration.
		
	
		September 9, 2008
		Reported without amendment
	
